               Case 1:20-cv-01297-JMF Document 41 Filed 06/17/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------------- X
                                                                            :
 NEVILLE MCFARLANE et al., individually and on behalf :
 of all others similarly situated,                                          :
                                                                            :      20-CV-1297 (JMF)
                                              Plaintiffs,                   :
                                                                            :            ORDER
                            -v-                                             :
                                                                            :
 ALTICE USA, INC.,                                                          :
                                                                            :
                                              Defendant.                    :
                                                                            :
 -------------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       On June 15, 2020, Defendant filed a motion to dismiss the complaint under Rule 12(b) of the
Federal Rules of Civil Procedure. ECF No. 38. The same day, Defendant also filed a motion to
compel arbitration as to certain Plaintiffs. ECF No. 35. Under Rule 15(a)(1)(B), a plaintiff has
twenty-one (21) days after the service of a motion under Rule 12(b) to amend the complaint once as a
matter of course. In addition, the Court previously approved a modified briefing schedule for
Defendant’s motion to dismiss. ECF No. 29, ¶¶ 7-9.

        Accordingly, it is hereby ORDERED that Plaintiffs shall file any amended complaint by July
27, 2020. Plaintiffs will not be given any further opportunity to amend the complaint to address issues
raised by the motion to dismiss.

         If Plaintiffs do amend, by three (3) weeks after the amended complaint is filed, Defendant
shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter on ECF stating that it relies
on the previously filed motion to dismiss. If Defendant files an answer or a new motion to dismiss, the
Court will deny the previously filed motion to dismiss as moot. If Defendant files a new motion to
dismiss, Plaintiffs shall file a combined opposition, not to exceed thirty-five (35) pages, addressing
both the new motion to dismiss and the motion to compel within fourteen days, and Defendant shall
file a combined reply, not to exceed fifteen (15) pages, within seven days of any opposition.

         If no amended complaint is filed, Plaintiffs shall file a combined opposition, not to exceed
thirty-five (35) pages, addressing both motions by July 27, 2020. Defendant’s combined reply in
support of both motions, not to exceed fifteen (15) pages, shall be filed by August 10, 2020.

        Finally, the initial conference previously scheduled for June 25, 2020, is adjourned sine die.

        SO ORDERED.

Dated: June 16, 2020                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
